Citation Nr: 1332078	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Basic eligibility for VA nonservice-connected pension benefits.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1963 to April 1964, and had additional service in the United States Army Reserve (USAR).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 administrative decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

A claim seeking basic eligibility for VA nonservice-connected pension benefits was previously denied by a final April 2004 Board decision, which the United States Court of Appeals for Veterans Claims (Court) affirmed in a September 2006 order.  However, subsequent to that determination, additional service records were received.  In accordance with 38 C.F.R. § 3.156(c)(1), the current claim will be reviewed de novo.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A Veteran meets the service requirements if he served in active military, naval, or air service: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The Vietnam era and the Persian Gulf War are considered periods of war.  38 U.S.C.A. § 101(11).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(e), (f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  The wartime period for the Persian Gulf War is defined as beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

VA's determination of whether a claimant's service meets threshold service requirements is usually dependent upon service department verification of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).

The Veteran served on active duty from February 1963 to April 1964.  He does not claim, and the record does not show, that he served in the Republic of Vietnam.

The record also reflects that the Veteran had additional service in the USAR, as evidenced by a welcome letter from the USAR dated in September 1964 and a discharge letter from the USAR dated in February 1971.  Furthermore, he submitted a copy of a September 1965 letter from the United States Army pertaining to a transfer order for the Veteran's unit; in pertinent part, the letter stated: "This order constitutes a call to active duty."  On remand, the RO must arrange for exhaustive development to obtain the Veteran's USAR service records, as well as documentation of the specific dates on which the Veteran was placed on orders for active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during his service in the USAR.  In addition, the National Personnel Records Center (NPRC) should be asked to certify whether the Veteran had active duty service at any time other than from February 1963 to April 1964.
Accordingly, the case is REMANDED for the following:

1.  The RO must arrange for exhaustive development to obtain the Veteran's USAR service records, as well as documentation of the specific dates on which the Veteran was placed on orders for ACDUTRA and INACDUTRA during his service in the USAR.  Any negative search result must be noted in the record and communicated to the Veteran.  In addition, the NPRC should be asked to certify whether the Veteran had active duty service at any time other than from February 1963 to April 1964.

2.  The RO should ensure that all development sought is completed, arrange for any further development suggested by additional evidence received, and then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

